             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:13 CR 57

UNITED STATES OF AMERICA              )
                                      )                       ORDER
v.                                    )
                                      )
BRANDON LEON WILSON                   )
_____________________________________ )

      This matter is before the Court on a letter from the Warden of Federal

Detention Center, Miami, (Doc. 170) which requests that the period for

Defendant's competency evaluation be extended. The undersigned finds that

the parties should be given an opportunity to respond to this request.

      Accordingly, the parties are given leave, through and including June 26,

2020, to file any responses they deem necessary.


                                      Signed: June 16, 2020




     Case 1:13-cr-00057-MR-WCM Document 171 Filed 06/16/20 Page 1 of 1
